Citation Nr: 1548912	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  98-19 913A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) for the time period prior to March 4, 2011, rated as 10 percent disabling from January 24, 1997, to October 13, 2004, and as 30 percent disabling from October 14, 2004, to March 3, 2011.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities prior to March 4, 2011.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Appeals Management Center (AMC) and a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The October 2006 rating decision effectuated a grant of entitlement to service connection for PTSD issued by the Board in a May 2006 decision.  A 10 percent rating was assigned effective January 24, 1997, and a 30 percent rating was assigned effective October 22, 2004.  After the Veteran perfected her appeal of this claim, a January 2013 rating decision increased the rating for PTSD to 50 percent, effective March 4, 2011, and to 70 percent, effective December 3, 2012.  The June 2010 rating decision denied the claim for entitlement to a TDIU.  

The Board issued a decision in December 2013 that assigned a 70 percent rating for PTSD effective March 4, 2011; ratings in excess of those assigned for PTSD prior to March 4, 2011, were denied.  The Board also granted entitlement to a TDIU effective March 4, 2011, but denied entitlement prior to that date.  The Board also denied increased ratings for the Veteran's service-connected chronic low back strain, pelvic inflammatory disease, and urinary urgency and incontinence.  

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court) and in a January 2015 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court partially vacate and remand the Board's decision to the extent that it denied entitlement to an initial increased evaluation for PTSD prior to March 4, 2011, and entitlement to a TDIU prior to March 4, 2011.  In a January 2015 Order, the Court granted the Joint Motion.

These matters have been returned to the Board for appellate review.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

On October 22, 2015, the Department of Veterans Affairs (VA) was notified that the appellant died in October 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


